Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant’s arguments, filed 3-7-2022, with respect to the rejections of the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious reflecting, in at least one reference arm section, the reference light beam, an odd number of times so that the reference light beam it is displaced laterally from itself and travels antiparallel through a light-deflecting element working by refraction or diffraction which is secured at an exit of the reference arm, in combination with the rest of the limitations of the claim. 
Claims 2-6 are allowed based upon their dependency. 
As to Claim 7 the prior art of record, taken alone or in combination, fails to disclose or render obvious  a light-deflecting element secured at an exit of the reference arm and working by refraction or diffraction, wherein the reference light beam is directed by means of an odd number of reflections in at least one reference arm section so that the reference light beam is displaced laterally from itself and travels antiparallel to the 
Claims 8-10 are allowed based upon their dependency. 

As to Claim 11 the prior art of record, taken alone or in combination, fails to disclose or render obvious reflecting, in at least one reference arm section, the reference light beam an odd number of times so that the reference light beam is displaced laterally from itself and travels antiparallel through a light-deflecting element working by refraction or diffraction which is secured at an exit of the reference arm, and wherein the reference light beam is reflected by three mirrors in the at least one reference arm section, in combination with the rest of the limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
March 26, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886